DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-3, and 11 are rejected herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Election/Restrictions
On 11/18/2019 Applicant amended the independent claim from its generic, to a liquid species thereof, which was examined (see Office Action of 12/27/2019).  Then, on 11/19/2021, the claims were amended to clarified the drink was a beverage. Any further amendments presenting another species, will be restricted by original presentation. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble of the claim was amended to recite that the composition is a “beverage”, however, the body of the claim recites: “wherein said 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dake in view of Tomoya, Lee, Li and Yoon.
Dake: 61/985,270 filed 4/28/2014, citation from 2015/0305369.

Tomoya: Publication No. JP 2012-135257 A; published July 19, 2012.
Lee: What Is the Purpose of Lecithin?; Healthy Eating; published online at least by 9/06/2013 at:  https://web.archive.org/web/20130906151602/https://healthyeating.sfgate.com/purpose-lecithin-3558.html

LI: Bioactivities of Chicken Essence; Vol. 77, Nr. 4, 2012Journal of Food Science ; published: 20 March 2012
Yoon: KR20130123131, Beverage composition containing chicken meat, published Nov. 12, 2013.  

Independent Claim 1 
Dake teaches methods of making beverages comprising chicken protein by adding high protein compositions having more than 75 wt% chicken protein (ref. clm. 2) which is used in any amount to make a beverage (ref. clm. 22-23).

Suitable for drinking 
A teaching of a beverage means the food is suitable for drinking. Further, it would be reasonable to expect that similar composition have similar functionality, including that claimed.


Emulsifier
Dake does not discuss the use of an emulsifier. 
Tomoya also teaches methods of making nutritional beverages (see 2nd para. of the Detailed Description) comprising chicken ingredients (see starting at the Outline of protein (A) section, and onward); and further provides they are emulsified (ab.).
Tomoya teaches the use of emulsifiers, including: lecithin, as claimed (see the Outline of emulsifier (C) section).
Lee teaches about using lecithin and provides that a side-effect of lecithin's emulsifying properties is that it helps to enhance the shelf life of foods (see the Preservative section). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising ingredients from chicken, as Dake, to include the use on an emulsifier, as claimed, because the combination of Tomoya and Lee illustrates that the art finds emulsifiers as being suitable for similar intended uses, including methods of making nutritional beverages comprising ingredients from chicken (see MPEP 2144.07); and further provides that the specifically claimed emulsifier, lecithin, provides the benefit of enhancing the food’s shelf life.

Specificity of the amount of protein
Duke provides the option of only protein ingredient being from poultry, including chicken (ab., 0007, ref. clm. 2). Therefore, poultry protein is the only protein source in the composition made by Dake, as claimed. 

Li also teaches methods of making nutritional beverages from chicken and further provides that by strictly controlling the extraction processes, the beverage is rich in protein. Li provides specificity of beverages with 8.3 wt% protein (i.e. 83 mg/ml, see Table 1), and that the protein content provides a benefit of increased metabolism (see Effects of chicken essence on energy metabolism).
Yoon also teaches methods of making beverages and provides specificity of beverages with 20 to 40 wt% chicken (top of pg. 3), a high quality protein for the ease of consumption by being able to carry and drink the product conveniently regardless of time and place for casual drinking, which solves the problem of the burden of ingestion and portability (see the 4th – 5th para. on pg. 3). Yoon teaches the use of chicken breast meat (ab.).
The examiner takes official notice that chicken breast meat has about 31 wt% protein, therefore a 20 to 40 wt% serving would provide about 6.2 to 12.4 wt% of poultry protein, wherein the protein in the beverage is only from poultry. 



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional beverages comprising ingredients from chicken, as Dake, to include at least 8 wt% of poultry protein in a beverage, as claimed, because the combination of Li and Yoon provide that beverages with 

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:


Dependent Claims
As for claim 2, the modified teaching, in the combination of Tomoya and Lee, provide the beverage is emulsified (as discussed above).

As for claim 3, as discussed above, Dake provides the poultry protein is chicken protein.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dake in view of Tomoya, Lee, Li and Yoon, as applied to claims 1-3 above, further in view of Zhao (2001/0002269) and Brody.
Brody: The Wiley Encyclopedia of Packaging Technology, second edition; copyright 1997.

	
As for claim 11, the modified teaching above does not discuss the commonly known process of pasteurization.
Zhao teaches methods of making nutritional beverages comprising encompassing amounts of chicken protein, and an emulsifier; and further provides the use of microbial stability include pasteurizing the beverage and aseptically processing it, wherein the packaged pasteurized beverages are shelf stable for months due to free of spoilage microorganisms (0095-0096).  
Brody also teaches aseptic packaging and further provides that aseptic processing further includes steps of high temperature short time (HTST) (see the Thermal Process).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional beverages comprising chicken protein and an emulsifier, as the modified teaching above, to include that the beverage is include pasteurized, as claimed, because the combination of Zhao and Brody illustrates that pasteurization provides the benefit of microbial stability (Zhao) and  that it can be incorporated into the packaging step (Brody) which provides a reasonable expectation of reduced production time, a cost savings to manufacturing.

Response to Arguments
It is asserted, that claim 1 is amended, wherein support for the element "at least 8%" can be found in Paragraph 19 of the Specification as filed. Support for the element "poultry protein being the only protein source in said beverage composition" can be found in original claims 1 and 7 reciting that the claimed composition is prepared by (a) 
In response, Applicant’s timely response is appreciated.

It is asserted, that the previous rejection did not teach the limitations currently presented.
In response, please see the new grounds of rejection provided above, necessitated by said amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793